 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL KAHAKU,                                    No. 2:18-CV-3001-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    A. BUSTAMANTE, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On January 17, 2019, the court issued findings and recommendations that this

19   action be dismissed for lack of prosecution upon plaintiff’s failure to submit documents necessary

20   for service of process as required by the court’s November 27, 2018, order. Plaintiff has filed

21   objections to the findings and recommendations indicating his unexpected transfer to another

22   prison resulted in his inability to comply with the court’s order to submit service documents.

23   Plaintiff’s explanation is consistent with docket entries reflecting returned mail and a change of

24   address. Good cause appearing therefor, the findings and recommendations issued on January 17,

25   2019, will be vacated and plaintiff will be provided additional time to comply with the court’s

26   November 27, 2018, order.

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS ORDERED that:

 2                  1.      The findings and recommendations issued on January 17, 2019 (Doc. 11),

 3   are vacated;

 4                  2.      Plaintiff shall submit documents in compliance with the court’s November

 5   27, 2018, order (Doc. 6) within 30 days of the date of this order; and

 6                  3.      The Clerk of the Court is directed to re-serve on plaintiff the court’s

 7   November 27, 2018, order (Doc .6) and documents referenced therein.

 8

 9

10   Dated: March 26, 2019
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
